Nebraska Advance Sheets
	          KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	653
	                        Cite as 287 Neb. 653

                         CONCLUSION
   The State presented sufficient evidence to establish beyond
a reasonable doubt Samantha’s status as being habitually truant
under § 43-247(3)(b). We reject her argument that the State
was first required to show that her school provided the services
contemplated by § 79-209(2), and we hold that § 79-209 does
not impose any preconditions upon the juvenile court’s exclu-
sive and original jurisdiction under § 43-247(3)(b). The judg-
ment of the juvenile court is affirmed.
                                                    Affirmed.
   Heavican, C.J., participating on briefs.



     K erford Limestone Co., appellee and cross-appellant,
        v. Nebraska Department of R evenue, a Nebraska
           administrative agency, and Douglas Ewald,
          in his capacity as the State Tax Commissioner
              for the State of Nebraska, appellants
                        and cross-appellees.
                                  ___ N.W.2d ___

                       Filed March 14, 2014.    No. S-13-035.

 1.	 Administrative Law: Final Orders: Appeal and Error. A judgment or
     final order rendered by a district court in a judicial review pursuant to the
     Administrative Procedure Act may be reversed, vacated, or modified by an appel-
     late court for errors appearing on the record.
 2.	 Administrative Law: Judgments: Appeal and Error. When reviewing an
     order of a district court under the Administrative Procedure Act for errors
     appearing on the record, the inquiry is whether the decision conforms to the
     law, is supported by competent evidence, and is neither arbitrary, capricious,
     nor unreasonable.
 3.	 Administrative Law: Statutes: Appeal and Error. To the extent that the mean-
     ing and interpretation of statutes and regulations are involved, questions of law
     are presented, in connection with which an appellate court has an obligation
     to reach an independent conclusion irrespective of the decision made by the
     court below.
 4.	 Statutes: Appeal and Error. An appellate court will not resort to interpreta-
     tion to ascertain the meaning of statutory words which are plain, direct, and
     unambiguous.
 5.	 ____: ____. An appellate court will not read into a statute a meaning that is
     not there.
    Nebraska Advance Sheets
654	287 NEBRASKA REPORTS


 6.	 Statutes: Legislature: Intent. The intent of the Legislature may be found
     through its omission of words from a statute as well as its inclusion of words in
     a statute.
 7.	 Statutes: Legislature: Presumptions. The Legislature is presumed to know the
     general condition surrounding the subject matter of a legislative enactment, and
     it is presumed to know and contemplate the legal effect that accompanies the
     language it employs to make effective the legislation.
 8.	 Administrative Law: Appeal and Error. In a review de novo on the record, the
     district court is required to make independent factual determinations based upon
     the record, and the court reaches its own independent conclusions with respect to
     the matters at issue.
 9.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.

  Appeal from the District Court for Lancaster County:
Stephanie F. Stacy, Judge. Affirmed in part, and in part reversed
and remanded with direction.
  Jon Bruning, Attorney General, and L. Jay Bartel for
appellants.
   Shannon L. Doering and Luke F. Vavricek for appellee.
  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.
   P er Curiam.
                       INTRODUCTION
   The Nebraska Department of Revenue (Department) and
Douglas Ewald, in his capacity as the State Tax Commissioner
(collectively the State), appeal, and Kerford Limestone Co.
(Kerford) cross-appeals from the district court’s order in these
tax protest proceedings. Kerford purchased a motor grader for
use in its manufacturing business and claimed an exemption
from sales and use tax on the purchase under Neb. Rev. Stat.
§ 77-2704.22 (Reissue 2009). The commissioner found that
Kerford had failed to prove that the motor grader was exempt
manufacturing machinery and equipment, as defined in Neb.
Rev. Stat. § 77-2701.47 (Supp. 2005).
   On appeal, the district court reversed the commissioner’s
determination that to qualify for an exemption, Kerford needed
to establish that more than 50 percent of the motor grad-
er’s total use was in manufacturing. The court affirmed the
                 Nebraska Advance Sheets
	       KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	655
	                     Cite as 287 Neb. 653

commissioner’s determination that Kerford’s use of the motor
grader to maintain “haul roads” was not a use that qualified
the motor grader as exempt under § 77-2701.47. The court
remanded the proceedings for a determination whether use of
the motor grader to maintain inventory stockpile areas quali-
fied it for an exemption. We affirm in part, and in part reverse
and remand with direction.

                             FACTS
   In January 2006, Kerford purchased a CAT 160H motor
grader for use in its limestone mining and manufacturing
business. Claiming that the motor grader was exempt from
taxation as manufacturing machinery and equipment under
§§ 77-2701.47 and 77-2704.22, Kerford did not pay sales or
use tax on the purchase. Per stipulation of the parties, Kerford
uses the motor grader in its business “to maintain haul roads
in and outside of the mine” and to maintain “inventory stock-
pile areas.”
   In December 2006, Kerford received a notice of deficiency
determination from the Department, reflecting that Kerford
owed $24,614 in sales and use taxes, interest, and penalties for
various purchases between June 1, 2003, and May 31, 2006,
including the motor grader. The parties reached an agreement
on all deficiencies except that of use tax on the motor grader,
which totaled $14,190, not including interest or penalties.
Kerford filed a written protest as to that amount.
   Prior to Kerford’s protest, the commissioner had issued a
revenue ruling interpreting the definition of manufacturing
machinery and equipment in § 77-2701.47 for purposes of an
exemption under § 77-2704.22. See Nebraska Department of
Revenue Ruling 1-05-1 (Oct. 12, 2005). This revenue ruling
provided in part: “If machinery and equipment has uses in addi-
tion to its manufacturing use, the manufacturing use must
be greater than 50% of total use to qualify for the exemp-
tion.” Id. (emphasis in original). After the Department sent the
notice of deficiency determination but while Kerford’s protest
was pending, the Department’s regulations were amended to
include the content of Revenue Ruling 1-05-1. See 316 Neb.
Admin. Code, ch. 1, § 107.07 (2011).
    Nebraska Advance Sheets
656	287 NEBRASKA REPORTS



   At a hearing on Kerford’s protest, Kerford challenged
the Department’s interpretation that § 77-2701.47 restricted
application of the manufacturing machinery and equipment
exemption to machinery and equipment used for manufactur-
ing more than 50 percent of the time. Kerford argued that the
Department’s interpretation was contrary to the Legislature’s
intent to provide a broad exemption, as shown by the plain lan-
guage of the statute. Kerford also argued that both of the motor
grader’s uses—to maintain haul roads and to maintain inven-
tory stockpile areas—were related to “‘transporting, convey-
ing, . . . or storing’ raw materials in manufacturing” (ellipsis in
original) and thus qualified the motor grader as manufacturing
machinery and equipment under § 77-2701.47(1)(b). According
to Kerford, using the motor grader to maintain inventory
stockpile areas also qualified as a use in manufacturing under
§ 77-2701.47(1)(d).
   After the hearing, the commissioner upheld the imposition
of use tax on the motor grader. The commissioner defended
the Department’s interpretation of § 77-2701.47 as “a reason-
able construction in light of case law on other exemptions to
taxation.” He determined that under the Department’s inter-
pretation, Kerford was not entitled to an exemption for the
motor grader’s use to maintain inventory stockpile areas,
because Kerford had not met its burden of proving “how
much the motor grader is used to maintain such inventory
piles.” Because Kerford did not establish what percentage
of the motor grader’s total use was devoted to maintaining
inventory stockpile areas, the commissioner did not explicitly
discuss whether such use was a use in manufacturing under
§ 77-2701.47. However, the commissioner determined that the
motor grader’s use to maintain haul roads was not a use in
manufacturing. He reasoned that such use was “more in line
with the support services that are included in the non-exempt
list of assets” in § 77-2701.47(2).
   Kerford appealed by filing a petition on appeal and com-
plaint for reversal with the district court. After a hearing, the
court reversed the commissioner’s order in part, affirmed in
part, and remanded for further proceedings. It reversed the
                 Nebraska Advance Sheets
	       KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	657
	                     Cite as 287 Neb. 653

commissioner’s determination that Kerford was required to
show that the motor grader was used in manufacturing at least
50 percent of the time. Because § 77-2701.47 “includes no
language whatsoever specifying—in mathematical terms or
otherwise—the amount of time which equipment or machinery
must be used in manufacturing to qualify for the exemption,”
the court found Revenue Ruling 1-05-1 to be “arbitrary” and
“wholly unsupported by a plain reading of . . . § 77-2701.47(1)”
and declared Revenue Ruling 1-05-1 to be “invalid.”
   The district court next considered the motor grader’s use to
maintain haul roads. It affirmed the commissioner’s determina-
tion that maintaining haul roads was not an exempt use within
the plain meaning of § 77-2701.47. The court reasoned that
when used to maintain haul roads, the motor grader “neither
has direct contact with raw materials, components, or finished
products nor is it used to guide, control, operate, or measure
the manufacturing process.”
   Finally, the district court addressed the motor grader’s use
to maintain inventory stockpile areas. Because the commis-
sioner had not addressed whether such use qualified as a use
in manufacturing, the court remanded for further proceed-
ings on this issue. It ordered the commissioner to consider on
remand “whether use of the motor grader to maintain inventory
piles qualifies the motor grader as ‘manufacturing machin-
ery and equipment’ under either . . . § 77-2701.47(1)(b) or
§ 77-2701.47(1)(d).”
   The State timely appeals, and Kerford cross-appeals.
Pursuant to our statutory authority to regulate the dockets of
the appellate courts of this state, we moved the case to our
docket. See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).

                 ASSIGNMENTS OF ERROR
   The State assigns, restated, that the district court erred
in (1) finding invalid the Department’s interpretation of
§ 77-2701.47 that machinery or equipment was not exempt
under that statute unless more than 50 percent of the total use
was for use in manufacturing; (2) remanding for consider-
ation whether use of the motor grader to maintain inventory
    Nebraska Advance Sheets
658	287 NEBRASKA REPORTS



stockpile areas qualified the motor grader as exempt, because
the court was not authorized by Neb. Rev. Stat. § 84-917(6)(b)
(Cum. Supp. 2012) to make such remand in combination with
reversal on another issue; and (3) remanding for a determina-
tion whether using the motor grader to maintain inventory
stockpile areas qualified the motor grader for an exemption
under § 77-2701.47.
   On cross-appeal, Kerford assigns, reordered and restated,
that the district court erred by (1) determining that use of the
motor grader to maintain haul roads was not an exempt use
under § 77-2701.47(1)(b), because such conclusion was incon-
sistent with the statutory language, and (2) giving deference to
the commissioner’s determination that use of the motor grader
to maintain haul roads did not qualify the motor grader for an
exemption under § 77-2701.47.

                   STANDARD OF REVIEW
   [1-3] “A judgment or final order rendered by a district court
in a judicial review pursuant to the Administrative Procedure
Act[, Neb. Rev. Stat. §§ 84-901 to 84-920 (Reissue 2008,
Cum. Supp. 2012, & Supp. 2013),] may be reversed, vacated,
or modified by an appellate court for errors appearing on the
record.” J.P. v. Millard Public Schools, 285 Neb. 890, 892,
830 N.W.2d 453, 457 (2013). When reviewing an order of
a district court under the Administrative Procedure Act for
errors appearing on the record, the inquiry is whether the deci-
sion conforms to the law, is supported by competent evidence,
and is neither arbitrary, capricious, nor unreasonable. Id. To
the extent that the meaning and interpretation of statutes and
regulations are involved, questions of law are presented, in
connection with which an appellate court has an obligation to
reach an independent conclusion irrespective of the decision
made by the court below. Smalley v. Nebraska Dept. of Health
& Human Servs., 283 Neb. 544, 811 N.W.2d 246 (2012),
cert. denied ___ U.S. ___, 133 S. Ct. 1631, 185 L. Ed. 2d
616 (2013).
                 Nebraska Advance Sheets
	       KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	659
	                     Cite as 287 Neb. 653

                          ANALYSIS
                  Department’s Interpretation
                        of § 77-2701.47
   [4,5] The State argues that the district court erred in con-
cluding that the Department’s interpretation of § 77-2701.47,
embodied in Revenue Ruling 1-05-1, was invalid. This argu-
ment presents a question of statutory interpretation, about
which we must “reach an independent conclusion irrespec-
tive of the decision made by the court below.” See Smalley,
283 Neb. at 550, 811 N.W.2d at 251. In this examination of
the statute, we are governed by the following principles. An
appellate court will not resort to interpretation to ascertain
the meaning of statutory words which are plain, direct, and
unambiguous. Holdsworth v. Greenwood Farmers Co-op, 286
Neb. 49, 835 N.W.2d 30 (2013). When interpreting statutes,
an appellate court will not read into a statute a meaning that is
not there. Id.
   The issue is whether Kerford’s purchase and use of the
motor grader to maintain haul roads and inventory stockpile
areas qualified the motor grader as manufacturing machinery
and equipment, which machinery and equipment is exempt
from sales and use tax under §§ 77-2701.47 and 77-2704.22.
Because the motor grader was not a hand tool, office equip-
ment, a vehicle registered for operation on Nebraska roads
and highways, or “computers, software, and related peripheral
equipment,” the motor grader was not specifically excepted
from the definition of manufacturing machinery and equip-
ment. See § 77-2701.47(2). Thus, we focus our analysis on the
definition provided in § 77-2701.47(1). We also note that the
motor grader met the requirement in § 77-2701.47(1) of being
purchased by “a person engaged in the business of manufactur-
ing.” For purposes of tax exemptions, corporations are included
within the statutory definition of “person.” See Neb. Rev. Stat.
§ 77-2701.25 (Reissue 2009). Additionally, the parties stipu-
lated that Kerford is “in the business of manufacturing” and
that Kerford purchased the motor grader in that capacity. As
    Nebraska Advance Sheets
660	287 NEBRASKA REPORTS



such, the question whether the motor grader is exempt comes
down to its use.
   In our examination whether the motor grader was exempt,
we must consider whether § 77-2701.47(1) required any par-
ticular percentage of the motor grader’s total use to be in
manufacturing in order for the motor grader to qualify as man-
ufacturing machinery and equipment. The Department claimed
that § 77-2701.47(1) exempted machinery or equipment only
if its use in manufacturing constituted more than 50 percent
of the total use. The district court concluded this interpreta-
tion was contrary to the plain language of § 77-2701.47(1).
We agree.
   Section 77-2701.47(1) provides that manufacturing machin-
ery and equipment includes “any machinery or equipment pur-
chased, leased, or rented by a person engaged in the business
of manufacturing for use in manufacturing.” It does not set
forth what percentage of use must be in manufacturing in order
for machinery or equipment to be exempt. The plain meaning
of the phrase “any machinery or equipment purchased, leased,
or rented . . . for use in manufacturing” is that any amount of
use in manufacturing brings machinery or equipment within
the statutory definition. Thus, to fall within the definition of
manufacturing machinery and equipment in § 77-2701.47(1),
machinery or equipment purchased by a “person” engaged in
the business of manufacturing must meet only one requirement:
any amount of its use is in manufacturing.
   The statute establishes no requirements on what percentage
of total use of machinery or equipment must be “for use in
manufacturing” in order for the purchase of such machinery or
equipment to be exempt. By requiring machinery and equip-
ment to be used in manufacturing more than 50 percent of the
time, the Department added language to its ruling which is not
found in § 77-2701.47(1). We will not add a requirement for
the exemption that is not there.
   [6] But the State argues that the district court’s interpretation
of § 77-2701.47(1) added language to the statute. We disagree.
The absence of any qualifying language in the phrase “any
machinery or equipment purchased, leased, or rented . . . for
use in manufacturing” indicates that no temporal qualifications
                 Nebraska Advance Sheets
	       KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	661
	                     Cite as 287 Neb. 653

were intended. “[T]he intent of the Legislature may be found
through its omission of words from a statute as well as its
inclusion of words in a statute.” Lozier Corp. v. Douglas Cty.
Bd. of Equal., 285 Neb. 705, 714, 829 N.W.2d 652, 660 (2013).
Because no time-based qualifications are imposed upon the
uses that bring machinery or equipment within the meaning of
the definition in § 77-2701.47(1), any amount of use in manu-
facturing is sufficient.
   If the Legislature had intended to impose temporal qualifi-
cations upon the language of § 77-2701.47(1) in the manner
contemplated by the Department, the Legislature could have
provided that to qualify for an exemption, the use of machinery
or equipment in manufacturing must be more than 50 percent
of the total use. Indeed, similar language is found in other tax
exemption provisions. Under Neb. Rev. Stat. § 77-2704.13(1)
(Reissue 2003), the purchase of certain energy sources or fuels
is exempt from sales and use tax “when more than fifty percent
of the amount purchased is for use directly in irrigation or
farming.” Sections 77-2704.13(1) and 77-2701.47(1) are both
located within chapter 77, article 27, of the Nebraska Revised
Statutes. The language of the former statute contains a thresh-
old of more than a 50-percent use to qualify for an exemp-
tion, but the latter does not mention any time-based thresholds
or qualifications.
   [7] This fact is a significant indication of the Legislature’s
intent in enacting § 77-2701.47(1). “We have observed that
the ‘Legislature is presumed to know the general condition
surrounding the subject matter of the legislative enactment,
and it is presumed to know and contemplate the legal effect
that accompanies the language it employs to make effective
the legislation.’” In re Invol. Dissolution of Wiles Bros., 285
Neb. 920, 928, 830 N.W.2d 474, 481 (2013) (quoting State ex
rel. Wagner v. Gilbane Bldg. Co., 276 Neb. 686, 757 N.W.2d
194 (2008)). Given that other statutory exemptions from sales
and use tax require the exempt use of property to be more than
50 percent of the total use, we interpret the absence of such
language in § 77-2701.47(1) to indicate that the Legislature
intended to exempt machinery or equipment if it has any
amount of use in manufacturing.
    Nebraska Advance Sheets
662	287 NEBRASKA REPORTS



   The Department’s interpretation of § 77-2701.47(1) was
contrary to the plain language of the statute. The district court
did not err in reversing the commissioner’s decision based on
such interpretation.

                       Motor Grader’s Use
                         in M anufacturing
   The next question is whether Kerford used the motor grader
in manufacturing. The parties have stipulated that Kerford is
“in the business of manufacturing” pursuant to § 77-2701.47(1)
and that Kerford purchased the motor grader in that capacity.
The parties also stipulated that Kerford has used the motor
grader “to maintain haul roads in and outside of the mine” and
to maintain “inventory stockpile areas.”
   Kerford argues that its stipulated use of the motor grader to
maintain inventory stockpile areas qualified as a use in manu-
facturing under § 77-2701.47(1)(d), which provides that the
definition of manufacturing machinery and equipment includes
“[m]achinery or equipment for use in manufacturing to main-
tain the integrity of the product . . . .” Whether the statutory
language “to maintain the integrity of the product” encom-
passes the specific act of maintaining inventory stockpile areas
is a question of law.
   The commissioner denied Kerford’s exemption without spe-
cifically addressing whether use of the motor grader to main-
tain inventory stockpile areas was generally a use in manufac-
turing or, more specifically, a use that maintained the integrity
of the product. He determined that the motor grader’s use
to maintain haul roads was not a use in manufacturing. But
because the commissioner interpreted § 77-2701.47(1) as pro-
viding an exemption only if more than 50 percent of the total
use was in manufacturing and because Kerford failed to prove
that the motor grader’s use to maintain inventory stockpile
areas met such a threshold, he denied the exemption based
on Kerford’s lack of proof, without making an explicit find-
ing whether maintaining inventory stockpile areas was a use
in manufacturing.
   In the absence of an express finding by the commissioner on
this issue, the district court did not address whether the motor
                 Nebraska Advance Sheets
	       KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	663
	                     Cite as 287 Neb. 653

grader’s use to maintain inventory stockpile areas was a use in
manufacturing that exempted the motor grader from taxation.
Instead, it remanded this question to the commissioner.
   [8] The district court’s decision to remand for a determina-
tion whether maintaining inventory stockpile areas was an
exempt use did not conform to the law. Under § 84-917(5)(a),
the district court was required to conduct a review of the com-
missioner’s decision “de novo on the record of the agency.”
See, also, Nothnagel v. Neth, 276 Neb. 95, 752 N.W.2d 149
(2008). In a review de novo on the record, the district court
is required to make independent factual determinations based
upon the record, and the court reaches its own independent
conclusions with respect to the matters at issue. JCB Enters.
v. Nebraska Liq. Cont. Comm., 275 Neb. 797, 749 N.W.2d 873
(2008). Once the district court interpreted § 77-2701.47(1) as
exempting machinery or equipment with any amount of use in
manufacturing, the legal issue before the court was whether
maintaining inventory stockpile areas was a use in manufactur-
ing under § 77-2701.47(1)(d).
   The district court was faced with not only the legal ques-
tion whether maintaining inventory stockpile areas was a use
in manufacturing but also the commissioner’s conclusion on
this issue. Although the commissioner did not state whether
maintaining inventory stockpile areas was a use in manufactur-
ing, his conclusion on this legal issue was implicit within his
order. The commissioner did not expressly find that maintain-
ing inventory stockpile areas was a use in manufacturing but
instead focused on whether such use comprised more than 50
percent of the motor grader’s total use.
   Because the commissioner found Kerford had failed to show
that the motor grader’s use to maintain inventory stockpile
areas was more than 50 percent of the total use, he had to
have determined that maintaining inventory stockpile areas
was a use in manufacturing. A contrary conclusion would
have negated the need to consider whether the maintenance of
inventory stockpile areas comprised more than 50 percent of
the motor grader’s total use. Furthermore, if the commissioner
had not concluded that the use to maintain inventory stockpile
areas was a use in manufacturing, he would have found that
    Nebraska Advance Sheets
664	287 NEBRASKA REPORTS



neither use qualified the motor grader for tax-exempt status.
Notably, the commissioner stated that only one of the motor
grader’s uses—to maintain haul roads—did not qualify as a use
in manufacturing. Therefore, the issue and the commissioner’s
conclusion were directly before the court.
   Because the use of the motor grader to maintain inven-
tory stockpile areas was before the district court and because
the commissioner implicitly addressed this legal question, the
court should have decided this issue upon its de novo review
of the record. It was error to remand for further proceedings.
   We now decide whether maintaining inventory stockpile
areas qualified the motor grader for the manufacturing machin-
ery and equipment exemption. We conclude that such use was
an exempt use under § 77-2701.47(1). The motor grader fell
within the definition of manufacturing machinery and equip-
ment because it was used “to maintain the integrity of the
product.” See § 77-2701.47(1)(d).
   The “stockpile areas” to which this stipulation referred were
piles of rocks that Kerford accumulated when the company
produced limestone faster than it could be sold. The piles were
separated according to the gradation of the limestone and con-
stituted Kerford’s inventory. The parties agree that the motor
grader maintained the inventory stockpile areas by pushing
rocks that slid off the piles back into the appropriate piles.
   Kerford’s evidence showed that keeping rocks in piles served
two purposes: (1) to keep separation between the piles and (2)
to prevent loss of rocks. The State does not dispute these pur-
poses, but describes the motor grader’s general function as
“cleaning” through the “movement of loose rocks.” Brief for
appellants at 26.
   Whether labeled as cleaning or loss prevention, the motor
grader’s use around the inventory stockpile areas was a use that
maintained the integrity of the product produced by Kerford. A
product has integrity when it is in “an unimpaired or unmarred
condition” that is in “entire correspondence with an original
condition.” Webster’s Third New International Dictionary of
the English Language, Unabridged 1174 (1993). The State pro-
poses a similar definition of integrity—“‘sound, unimpaired, or
perfect condition.’” Brief for appellants at 26.
                 Nebraska Advance Sheets
	       KERFORD LIMESTONE CO. v. NEBRASKA DEPT. OF REV.	665
	                     Cite as 287 Neb. 653

   Kerford manufactured limestone and limestone aggregate
that were sold in bulk and in different sizes. In regard to any
particular size of limestone, the aggregate remained in the orig-
inal and unmarred condition only so long as it stayed grouped
with other rocks of the same size. In other words, the integrity
of Kerford’s product depended upon keeping rocks sorted
according to their sizes. Having the motor grader push rocks
back into piles ensured both that rocks remained in the appro-
priate piles according to each rock’s size and that customers
who ordered limestone of a particular size received rocks of the
right gradation. Thus, by keeping the rocks in their respective
piles, the motor grader maintained the integrity of Kerford’s
limestone and limestone aggregate products.
   Because Kerford used the motor grader to maintain the
integrity of its products as they were stored in inventory stock-
piles, the motor grader fell within the definition of manufactur-
ing machinery and equipment in § 77-2701.47(1)(d). As such,
under § 77-2704.22, Kerford was entitled to an exemption from
sales and use tax on the purchase of the motor grader.
   [9] We therefore reverse that portion of the district court’s
order that remanded this issue for further proceedings before
the commissioner. We remand the cause to the district court
with direction to enter an order granting Kerford the exemp-
tion. Because we reverse the district court’s decision to remand,
we do not address whether the district court had the authority
under § 84-917(6)(b) to order such remand. An appellate court
is not obligated to engage in an analysis that is not necessary
to adjudicate the case and controversy before it. Holdsworth
v. Greenwood Farmers Co-op, 286 Neb. 49, 835 N.W.2d
30 (2013).

                          Cross-Appeal
   In its cross-appeal, Kerford alleges the district court’s deter-
mination that the motor grader’s use to maintain haul roads did
not entitle Kerford to an exemption was error and should be
reversed. Specifically, Kerford argues that this portion of the
court’s order should be reversed, because in it, the court imper-
missibly deferred to the commissioner’s determination, ignored
the evidence, and applied § 77-2701.47(1)(b) in a manner
    Nebraska Advance Sheets
666	287 NEBRASKA REPORTS



inconsistent with the statutory language. Kerford asserts that
use of the motor grader to maintain haul roads was a use in
manufacturing that made the motor grader exempt from sales
and use tax.
   Whether or not maintaining haul roads was a use in manu-
facturing, the motor grader was exempt from sales and use
tax, because it was used in manufacturing when maintaining
inventory stockpile areas. And under § 77-2701.47(1), any
amount of use in manufacturing is sufficient to qualify for
an exemption.
   An appellate court is not obligated to engage in an analysis
that is not necessary to adjudicate the case and controversy
before it. Holdsworth, supra. Therefore, we do not consider
whether the maintenance of haul roads was an exempt use.
                         CONCLUSION
   For the reasons set forth, we affirm the judgment of the
district court to the extent it rejected the Department’s inter-
pretation of § 77-2701.47 as “wholly unsupported by” the
statutory language. However, because Kerford’s use of the
motor grader to maintain inventory stockpile areas was a
use in manufacturing, we reverse that portion of the district
court’s order that remanded the cause for further proceedings
before the commissioner and we remand to the district court
with direction to enter an order granting Kerford an exemp-
tion from sales and use tax on its purchase of the motor
grader. We do not address the district court’s determination
that use of the motor grader to maintain haul roads was not a
use in manufacturing.
	Affirmed in part, and in part reversed
	                      and remanded with direction.
   Wright, J., participating on briefs.